—Determination of respondent New York City Police Department cancelling petitioner’s pistol license and rifle/shotgun permit, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Kristin Booth Glen, J.], entered March 28, 1995) is dismissed, without costs.
Substantial evidence supports the determination that petitioner’s pistol license and rifle/shotgun permit be revoked (see, Waskiewicz v New York City Police Dept., 211 AD2d 603). We decline to disturb the administrative determination as to the credibility of witnesses appearing before the Hearing Officer (see, Sewell v City of New York, 182 AD2d 469, 473, lv denied 80 NY2d 756). Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.